
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


CONSULTING AGREEMENT

    This Consulting Agreement ("Agreement") is made and effective as of
February 1, 2001, by and between ZapMe! Corporation, dba rStar Networks (the
"Company"), and Charles Appleby ("Consultant"). The Company desires to retain
Consultant, a Director of the Company, as an independent contractor to perform
certain services for the Company in addition to those performed by Consultant as
a Director, and Consultant is willing to perform such services, on terms set
forth more fully below. In consideration of the mutual promises contained
herein, the parties agree as follows:

1. SERVICES AND COMPENSATION.

    (a) Consultant agrees to perform for the Company the services specified on
Exhibit A of this Agreement (collectively, the "Services").

    (b) The Company agrees to pay Consultant the compensation specified in
Exhibit B of this Agreement.

2. CONFIDENTIALITY.

    (a) "Confidential Information" means any Company or any of the Company's
clients', as the case may be, non-public or proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, customers, customer lists, markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances or other
business information disclosed by the Company or learned by Consultant, either
directly or indirectly in writing, orally or by drawings or inspection of parts
or equipment.

    (b) Consultant will not, during or subsequent to the term of this Agreement,
(i) use the Company's Confidential Information for any purpose whatsoever other
than the performance of the Services on behalf of the Company, or (ii) disclose
the Company's Confidential Information to any third party. It is understood
that, as between the parties, said Confidential Information shall remain the
sole property of the Company. Consultant further agrees to take all reasonable
precautions to prevent any unauthorized disclosure of such Confidential
Information including, but not limited to, having each employee of Consultant,
if any, with access to any Confidential Information, execute a nondisclosure
agreement containing provisions in the Company's favor substantially similar to
Sections 2, 3 and 5 of this Agreement. Confidential Information does not include
information which (i) is known to Consultant at the time of disclosure to
Consultant by the Company as evidenced by written records of Consultant,
(ii) has become publicly known and made generally available through no wrongful
act of Consultant, or (iii) has been rightfully received by Consultant from a
third party who is authorized to make such disclosure. Without the Company's
prior written approval, Consultant will not directly or indirectly disclose to
anyone the existence of this Agreement or the fact that Consultant has this
arrangement with the Company.

    (c) Consultant agrees that Consultant will not, during the term of this
Agreement, improperly use or disclose any proprietary information or trade
secrets of any former or current employer or other person or entity with which
Consultant has any agreement or duty to keep in confidence information acquired
by Consultant, and that Consultant will not bring onto the premises of the
Company any unpublished document or proprietary information belonging to such
employer, person or entity unless first consented to in writing by such
employer, person or entity. Consultant will indemnify the Company and hold it
harmless from and against all claims, liabilities, damages and expenses,
including reasonable attorneys fees and costs of suit, arising out of or in
connection with any violation or claimed violation of a third party's rights
resulting in whole or in part from the Company's use of the work product of
Consultant under this Agreement.

    (d) Consultant recognizes that the Company has received and in the future
will receive from third parties their confidential or proprietary information
subject to a duty on the Company's part to maintain the confidentiality of such
information and to use it only for certain limited purposes.

--------------------------------------------------------------------------------

Consultant agrees that Consultant owes the Company and such third parties,
during the term of this Agreement and thereafter, a duty to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out the Services for the Company consistent with the Company's
agreement with such third party.

    (e) Upon the termination of this Agreement, or upon Company's earlier
request, Consultant will deliver to the Company all of the Company's property or
Confidential Information in tangible form that Consultant may have in
Consultant's possession or control, along with a statement, signed by an officer
of Consultant, certifying that all such Company property or Confidential
Information has been delivered to Company.

3. OWNERSHIP.

    (a) Consultant agrees that all material, notes, records, drawings, designs,
inventions, improvements, developments, discoveries and trade secrets
(collectively, "Inventions") conceived, made or discovered by Consultant, solely
or in collaboration with others, during the period of this Agreement which
relate in any manner to the business of the Company that Consultant may be
directed to undertake, investigate or experiment with, or which Consultant may
become associated with in work, investigation or experimentation in the line of
business of Company in performing the Services hereunder, whether or not
copyrightable or patentable, and whether or not reduced to practice, are the
sole property of the Company. In addition, any Inventions which constitute
copyrightable subject matter shall, to the maximum extent possible, be
considered "works made for hire" as that term is defined in the United States
Copyright Act. Consultant hereby assigns and agrees to assign (or cause to be
assigned) to the Company all right, title and interest in and to such
Inventions, including, without limitation, any copyrights, patents, mask work
rights or other intellectual property rights of any kind in and to the
Inventions or any portion thereof. Consultant irrevocably waives any moral
rights that may be applicable to the Inventions.

    (b) Consultant agrees to assist Company, or its designee, at the Company's
expense, in every proper way to secure the Company's rights in the Inventions
and any copyrights, patents, mask work rights or other intellectual property
rights relating thereto in any and all countries, including the disclosure to
the Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments and all other
instruments which the Company shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to the Inventions, and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto. Consultant further
agrees that Consultant's obligation to execute or cause to be executed, when it
is in Consultant's power to do so, any such instrument or papers shall continue
after the termination of this Agreement.

    (c) Consultant agrees that if in the course of performing the Services,
Consultant incorporates into any Invention developed hereunder any invention,
improvement, development, concept, discovery or other proprietary information
owned by Consultant or in which Consultant has an interest, the Company is
hereby granted and shall have a nonexclusive, royalty-free, perpetual,
irrevocable, worldwide license, with right of sublicense, to make, have made,
modify, display, perform, distribute, use and sell such item as part of or in
connection with such Invention.

    (d) Consultant agrees that if the Company is unable because of Consultant's
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Consultant's signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Inventions assigned to the Company above, then
Consultant hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Consultant's agent and attorney in fact, to
act for and in Consultant's behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations
thereon with the same legal force and effect as if executed by Consultant.

--------------------------------------------------------------------------------

4. REPORTS. Consultant agrees that it will from time to time during the term of
this Agreement or any extension thereof keep the Company advised as to
Consultant's progress in performing the Services hereunder and that Consultant
will, as requested by the Company, prepare written reports with respect thereto.
It is understood that the time required in the preparation of such written
reports shall be considered time devoted to the performance of Consultant's
Services.

5. CONFLICTING OBLIGATIONS.

    (a) Consultant represents and warrants to Company that (i) Consultant has no
outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement, or that would preclude Consultant from complying
with the provisions hereof, and (ii) that Consultant will not enter into any
such conflicting agreement during the term of this Agreement.

    (b) In view of Consultant's access to the Company's trade secrets and
proprietary know-how, Consultant further agrees that Consultant will not,
without Company's prior written consent, design identical or substantially
similar designs as those developed under this Agreement for any third party
during the term of this Agreement and for a period of twelve (12) months after
the termination of this Agreement.

6. TERM AND TERMINATION.

    (a) The initial term of this Agreement shall be six (6) months, commencing
on February 1, 2001 and continuing through and including July 31, 2001 (the
"Initial Term"), and shall continue month to month thereafter, until terminated
by the Company or the Consultant as provided in section 6(b) below.

    (b) Upon expiration of the Initial Term, either the Company or Consultant
may terminate this Agreement upon giving the other party thirty (30) days' prior
written notice thereof. Any such notice to the Company or to Consultant shall be
delivered to the address shown below or such other address as either party may
notify the other of and shall be deemed given upon delivery if personally
delivered, or forty-eight (48) hours after deposited in the United States mail,
postage prepaid, registered or certified mail, return receipt requested.
Notwithstanding anything to the contrary contained in this Agreement, the
Company may terminate this Agreement immediately and without prior notice if
Consultant refuses to or is unable to perform the Services, or if Consultant is
in breach of any material provision of this Agreement.

    (c) Upon such termination all rights and duties of the parties toward each
other shall cease except:

     (i) that the Company shall be obliged to pay, within thirty (30) days of
the effective date of termination, all amounts owing to Consultant for unpaid
Services performed prior to the effective termination date, and any related
out-of-pocket expenses, if any, in accordance with the provisions of
Section 1(b); and

    (ii) Sections 2 (Confidentiality), 3 (Ownership), 7 (Indemnification) and 8
(Independent Contractors) shall survive termination of this Agreement.

7. INDEMNIFICATION. Consultant will defend, indemnify and hold harmless Company
and its directors, officers, employees and agents from and against any and all
claims, damages, losses and expenses (including attorneys' fees) arising out of
or in connection with (a) any breach or failure of Consultant under this
Agreement, (b) any negligence of Consultant or Consultant's subcontractors or
suppliers (if any) under or in connection with any activities or deliverables
hereunder; (c) any breach of the representations and warranties made by
Consultant under this Agreement; or (d) any infringement or misappropriation of
any patent, copyright, trade secret, trademark or other intellectual property
right by any work done or material provided or other activity or item performed,
created or furnished by Consultant under this Agreement.

8. ASSIGNMENT. Neither this Agreement nor any right hereunder or interest herein
may be assigned or transferred by Consultant without the express written consent
of the Company.

--------------------------------------------------------------------------------

9. INDEPENDENT CONTRACTOR. Nothing in this Agreement shall in any way be
construed to appoint Consultant as an agent, employee or representative of the
Company, but Consultant shall perform the Services hereunder as an independent
contractor. Consultant agrees to furnish (or reimburse the Company for) all
tools and materials necessary to accomplish this contract, and shall incur all
expenses associated with performance, except as expressly provided on Exhibit A
of this Agreement. Consultant acknowledges and agrees that Consultant is
obligated to report as income all compensation received by Consultant pursuant
to this Agreement, and Consultant agrees to and acknowledges the obligation to
pay all self-employment and other taxes thereon. Consultant further agrees to
indemnify the Company and hold it harmless to the extent of any obligation
imposed on Company (i) to pay in withholding taxes or similar items or
(ii) resulting from Consultant's being determined not to be an independent
contractor.

10. ARBITRATION AND EQUITABLE RELIEF.

    (a) Except as provided in Section 10(b) below, any dispute arising out of
this Agreement shall be resolved by binding arbitration under the rules of the
Judicial Arbitration and Mediation Services/Endispute to be conducted in Walnut
Creek, California (hereinafter "JAMS"). A single arbitrator shall be selected
according to the rules of JAMS then in effect within thirty (30) days of
submission of the dispute to JAMS. The arbitrator shall conduct the arbitration
in accordance with the California Evidence Code. The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator's decision in any court
of competent jurisdiction. The Company and Consultant shall each pay one-half of
the costs and expenses of such arbitration, and each shall separately pay its
respective counsel fees and expenses.

    (b) Consultant agrees that it would be impossible or inadequate to measure
and calculate the Company's damages from any breach of the covenants set forth
in Sections 2 or 3 herein. Accordingly, Consultant agrees that if Consultant
breaches Sections 2 or 3, the Company will have available, in addition to any
other right or remedy available, the right to obtain from any court of competent
jurisdiction an injunction restraining such breach or threatened breach and
specific performance of any such provision. Consultant further agrees that no
bond or other security shall be required in obtaining such equitable relief and
Consultant hereby consents to the issuances of such injunction and to the
ordering of such specific performance.

11. GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the laws of the State of California without regard to the principles
of conflicts of laws.

12. ENTIRE AGREEMENT. This Agreement is the entire agreement of the parties and
supersedes any prior agreements between them with respect to the subject matter
hereof.

13. EXECUTION. This Agreement shall not be binding on either party until both
parties have executed this Agreement.

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

ZAPME! CORPORATION dba RSTAR NETWORKS    
By:
 
  

--------------------------------------------------------------------------------

Lance Mortensen
President and Chief Executive Officer
 
 
 
 
3000 Executive Parkway, Suite 150
San Ramon, CA 94583
 
 
CONSULTANT
 
 
By:
 
  

--------------------------------------------------------------------------------

Charles Appleby
 
 
 
 
9250 Baymeadows, Suite 220
Jacksonville, FL 32256
 
 

--------------------------------------------------------------------------------

EXHIBIT A
SERVICES AND COMPENSATION

1. Contact. Consultant's principal Company contact:

              Name: Lance Mortensen

              Title: President and Chief Executive Officer

2. Services. Consultant will render to the Company services in connection with
analyzing and negotiating a potential merger or acquisition by or of the
Company, or other business combination involving the Company, and analysis
concerning other strategic opportunities for the Company.

3. Compensation.

    (a) The Company shall pay Consultant the sum of $20,000 per month during the
Initial Term of this Agreement, and $20,000 per month each month thereafter that
this Agreement is in effect. The Company shall also reimburse all expenses
incurred by Consultant in connection with his performance of the Services, in
accordance with the Company's Expense Reimbursement Guidelines.

    (b) Consultant shall submit all statements for services and expenses in a
form prescribed by the Company and such statement shall be subject to approval
by the contact person listed above.

ZAPME! CORPORATION dba RSTAR NETWORKS    
By:
 
  

--------------------------------------------------------------------------------

Lance Mortensen
President and Chief Executive Officer
 
 
CONSULTANT
 
 
By:
 
  

--------------------------------------------------------------------------------

Charles Appleby
 
 
 
 
9250 Baymeadows, Suite 220
Jacksonville, FL 32256
 
 

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2

